Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154990                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154990
                                                                    COA: 333477
                                                                    Huron CC: 16-105386-AR
  MICHAEL WARD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 17, 2016
  order of the Court of Appeals is considered. We DIRECT the Huron County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2017
           s0920
                                                                               Clerk